Case 1:19-cv-00862-CFC-SRF Document 263 Filed 02/05/21 Page 1 of 2 PageID #: 8553




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
  10x GENOMICS, INC.,                       )
                                            )
                     Plaintiff,             )
                                            ) C.A. No. 19-862-CFC-SRF
                v.                          )
                                            )
  CELSEE, INC.,                             )
                                            )
                     Defendant.             )
                                            )

      CELSEE, INC.’S SECOND MOTION FOR SUMMARY JUDGMENT
     (INVALIDITY OF THE BRENNER PATENTS UNDER 35 U.S.C. §112)

        Celsee, Inc. (“Celsee”) hereby moves for entry of summary judgment of

  invalidity of the Brenner Patents under 35 U.S.C. §112.

        In support of this motion, Celsee relies upon the accompanying

  Memorandum in Support of its Second Motion for Summary Judgment of

  Invalidity, Statement of Facts, and the pleadings and other filings of record in this

  matter.
Case 1:19-cv-00862-CFC-SRF Document 263 Filed 02/05/21 Page 2 of 2 PageID #: 8554




  Dated: February 5, 2021                      Respectfully submitted,

  Of Counsel:                                 FARNAN LLP
  Barbara A. Fiacco
  bfiacco@foleyhoag.com                       /s/ Brian E. Farnan
  Jeremy A. Younkin                           Brian E. Farnan (Bar No. 4089)
  jyounkin@foleyhoag.com                      Michael J. Farnan (Bar No. 5165)
  Brendan T. Jones                            919 N. Market St., 12th Floor
  bjones@foleyhoag.com                        Wilmington, DE 19801
  Emma S. Winer                               (302) 777-0300
  ewiner@foleyhoag.com                        (302) 777-0301 (Fax)
  Urszula Nowak                               bfarnan@farnanlaw.com
  unowak@foleyhoag.com                        mfarnan@farnanlaw.com
  Elizabeth Hudson
  ehudson@foleyhoag.com                       Attorneys for Defendant
  FOLEY HOAG LLP
  155 Seaport Boulevard
  Boston, Massachusetts 02210
  (617) 832-1000




                                        2
